UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-11000
                         Summary Calendar



                         LISA L. KRISHER,

                                              Plaintiff-Appellant,


                              VERSUS


                        XEROX CORP., ET AL,

                                                        Defendants,


            XEROX CORP.; XEROX MEDICAL CARE & LONG TERM
          DISABILITY PLAN, LTD. - The Travelers Company;
            HARTFORD LIFE & ACCIDENT INSURANCE COMPANY;
                       HEALTH INTERNATIONAL,

                                              Defendants-Appellees.




           Appeal from the United States District Court
                For the Northern District of Texas
                        (3:98-CV-120-AH-R)
                           June 1, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Lisa Krisher ("Krisher") injured her back in July 1995 while


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
she was an employee of Xerox Corp. ("Xerox").           She received short

term disability     benefits   for   five   months    and   then   long   term

disability benefits until March 21, 1997, pursuant to ERISA plans

provided by Xerox. Health International ("HI") was and is the case

manager under the long term disability plan.                 The long term

disability plan grants discretion to the medical case manager to

determine medical eligibility for long term disability benefits.

In March 1997, HI determined that Krisher was no longer qualified

to receive long term disability benefits.            Krisher exhausted her

administrative appeals for such disability benefits and in June

1997 filed this lawsuit.       By written consent of the parties the

case was submitted to the magistrate judge for final disposition.

The various defendants moved for summary judgment at various times

which were granted. Finally, in September 1999, the district court

entered a Final Judgment dismissing all of the plaintiff’s claims

with prejudice.    Krisher filed her appeal to this Court.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record.                For the

reasons stated by the magistrate judge in his Order entered under

date of August 19, 1999, we AFFIRM the Final Judgment entered by

the magistrate judge on September 8, 1999.

                  AFFIRMED.




                                     2